Citation Nr: 0600361	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for meningioma of the 
brain, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1956 and from May 1960 to January 1980.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Houston, Texas, 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which found that the veteran had not presented sufficient new 
and material evidence to reopen his claim of entitlement to 
service connection for meningioma of the brain.  In January 
2004, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
In July 2004, the Board issued a decision which reopened the 
veteran's claim and remanded the claim for service connection 
for additional development.  The case is again before the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the 
reasons set forth below, it is found that the instructions of 
the July 2004 were not fully complied with, necessitating 
another remand.

The record contains a January 2004 statement from the 
Assistant Chief of Neurology at that Brooke Army Medical 
Center, which stated that "[m]eningiomas are very slow 
growing tumors and it is quite possible that this tumor was 
present many years ago while he was on active duty."  The 
case was remanded in July 2004 so that an examiner could 
determine the veteran's exact diagnosis.  The examiner was 
also asked to indicate whether it was at least as likely as 
not that the veteran has a current disability associated with 
a meningioma of the brain that is related or associated with 
in-service symptomatology or pathology.  If the opinion was 
negative, the examiner was asked to provide the basis, 
supported by specific clinical findings, for either rejecting 
or minimizing the importance of the January 2004 statement.  

Following the July 2004 remand, the veteran was examined by 
VA in August 2004.  After a review of the record, the 
examiner found that the veteran suffers from cognitive 
dysfunctions which were related to the diagnosed meningioma.  
It was then stated, "So, according to a letter from his 
treating neurologist, [Dr. C. R.], from 20 January 2004, he 
states that since meningiomas are very slow-growing tumors, 
it was quite possible that the tumor was present many years 
ago while on active duty."  On March 3, 2005, an addendum 
was made to the VA examination.  The examiner reiterated his 
opinion that the veteran had cognitive dysfunctions related 
to the meningioma.  It was then stated, "It would be only 
mere speculation to state whether the tumor was present 
during that time period," meaning the veteran's period of 
service.  

After reviewing the August 2004 VA examination and its March 
2005 addendum, the Board finds that the opinion offered did 
not comply with the instructions of the July 2004 Board 
remand.  The examiner was specifically asked to indicate 
whether "it is at least as likely as not" that the 
veteran's diagnosed meningioma was related to symptoms or 
pathology in service.  This was not done; rather, the 
examiner stated that to render an opinion would be mere 
speculation.  In addition, the examiner was to indicate the 
basis or bases, supported by clinical evidence, for rejecting 
or minimizing the January 2004 statement from the veteran's 
neurologist.  This was not done. Therefore, it is found that 
another remand is required in this case before a final 
determination of the claim can be made.

Accordingly, this case will be REMANDED for the following:

1.  The veteran should be afforded an 
appropriate VA examination.  The examiner 
should review all the pertinent evidence of 
record, to include the service medical 
records and the post-service records (which 
showed complaints of dizziness and 
forgetfulness in 1987), and the July 1993 
surgical report.  The examiner must 
indicate in the examination report that the 
entire claims folder was reviewed prior to 
the examination.

a.  In noting the type of tumor 
diagnosed and the size of the tumor at 
the time of the surgery, the examiner 
should comment upon whether the 
veteran's tumor had been present for an 
extended period of time.

b.  The examiner should render an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the veteran's tumor, given 
its growth rate, was present during his 
period of active military service.  A 
complete rationale for the opinion 
expressed must be provided.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  If the examiner renders a negative 
opinion, the examiner must provide the 
basis or bases, supported by specific 
clinical findings, for either rejecting 
or minimizing the importance of the 
January 2004 opinion from the 
neurologist.

2.  Following completion of the above-
requested development, the veteran's claim 
must be readjudicated.  If the decision 
remains adverse to the veteran, he and his 
representative must be provided with a 
Supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

